[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
Number 102, motion for an extension of time to file a motion to dismiss, is granted to the extent that the defendants shall have additional time until April 20, 1998 to resolve their motion to restore in the prior pending action including having said motion to restore accepted and calendared by the clerk's office and argued and briefed (if necessary) by the litigants. In the event the defendants do not accomplish. The foregoing by April 20, 1998, said extension of time shall automatically conclude and expire without further order of the court.
However, in the event said motion to restore is reposed with a judge deciding said motion, said motion for extension of time in the instant action is extended accordingly to permit said judge to render a decision on the motion to restore.
JOHN W. MORAN, Judge of the Superior Court